       Case 9:19-cv-00124-DWM Document 55 Filed 07/20/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


SHANDA SARCHETTE, an individual;                    CV 19–124–M–DWM
and MARCIE CALDWELL, an
individual,

                Plaintiffs,                                ORDER

      v.

ALEX M. AZAR II, Secretary of the
United States Department of Health
and Human Services; PAUL
CARLSON, an individual; and JOHN
DOES 1–9,

                  Defendants.


      Pending before the Court are Defendant Paul Carlson’s motion to dismiss for

lack of jurisdiction and Plaintiffs Shanda Sarchette and Marcie Caldwell’s motion

to strike argument from Carlson’s briefing. This case arises out of alleged sexual

harassment and includes claims under both federal and state law. The Court has

supplemental subject matter jurisdiction over the state law claims because they

arise out of the same case or controversy as the federal claims, over which it has

original jurisdiction. 28 U.S.C. § 1367(a). Circumstances do not warrant declining

to exercise supplemental jurisdiction. See § 1367(c). Because the jurisdictional

arguments fail on the merits, the Court need not consider the motion to strike.

                                          1
       Case 9:19-cv-00124-DWM Document 55 Filed 07/20/20 Page 2 of 2



      Accordingly, IT IS ORDERED that Carlson’s motion to dismiss (Doc. 31)

and Sarchette and Caldwell’s motion to strike (Doc. 45) are DENIED.

      DATED this    20th   day of July, 2020.



                                                               14:10 PM
                                      Donald W. Molloy, District Judge
                                      United States District Court




                                         2
